Citation Nr: 9917253	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the injuries the veteran sustained in a motor vehicle 
accident on July 29, 1984, were the result of willful 
misconduct so as to preclude entitlement to pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
August 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a March 1996 decision by the RO in which it was determined 
that the injuries the veteran sustained during a July 1984 
motor vehicle accident were the result of his own willful 
misconduct, which precluded an award of pension benefits.  
The veteran disagreed with this decision in a letter received 
at the RO in April 1996.  In May 1996, the RO issued a 
statement of the case and, in July 1996, a substantive appeal 
was received.  A hearing at which the veteran testified was 
conducted at the RO in October 1996, after which the case was 
eventually forwarded to the Board in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The evidence of record presents a reasonable doubt as to 
the issue of whether injuries the veteran sustained in his 
July 1984 motor vehicle accident were proximately due to or 
the result of his own willful misconduct.  





CONCLUSION OF LAW

Granting the veteran the benefit of the doubt, the Board 
holds that the requirements for the consideration of the 
injuries sustained by the veteran on July 29, 1984, in his 
claim for entitlement to pension benefits have been met.  
38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.1(n), 
3.102, 3.301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, the law provides that pension 
benefits will be paid to a "veteran of a period of war . . . 
who is permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful 
misconduct. . . ." 38 U.S.C.A. § 1521(a) (West 1991); 38 
C.F.R. § 3.301(b) (1998).

38 C.F.R. § 3.1(n) provides, in part, that "[w]illful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action." Furthermore:

(1)	It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.

(2)	Mere technical violation of police regulations 
or ordinances will not per se constitute willful 
misconduct.

(3)	Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease 
or death. (See §§ 3.301, 3.302.)

In addition, in this case, as in any case, when a reasonable 
doubt arises regarding a determinative issue, such doubt 
shall be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

A review of the record reflects that the veteran, who 
completed an 8th grade education, served in the United States 
Navy for approximately four months in 1969, being discharged 
therefrom, the veteran reports, for the good of the service 
and himself, after it was found he was claustrophobic.  In 
October 1995, the veteran submitted an application for 
pension benefits.  In that application, the veteran contended 
that disabilities affecting his lower extremities, hips, and 
elbows prevented him from working.  He also indicated that he 
had not worked since July 1984, and that he was currently in 
receipt of benefits from the Social Security Administration.  

As the claim was being developed, the RO became aware that 
the veteran had been involved in an accident in July 1984, 
which resulted in the injuries which were the basis for the 
veteran's claim for pension.  Thereafter, the RO obtained a 
police report prepared in connection with that accident, as 
well as the veteran's written statement and testimony 
regarding the circumstances of the accident.  This evidence 
reveals that, on July 29, 1984, at approximately 1:00 am, 
while operating a motorcycle traveling eastbound on a dark, 
unlit road, the veteran collided with the rear left quarter 
portion of a pick-up truck that was traveling westbound on 
that road.  The police report did not indicate that either 
driver had been operating under the influence of liquor or 
drugs.  From the accident site, the veteran was taken to the 
Jordan Hospital, where he arrived at approximately 1:40 am.  
There it was determined the veteran had sustained an open 
fracture of his fibula, a compound comminuted femur fracture, 
a deep laceration of the knee, and an open dislocation of the 
left ankle.  There was no indication in these records, or in 
the hematology report, that the veteran was intoxicated.  

The police report associated with the claims file reflects 
that the only witness to the accident was the driver of the 
other vehicle.  According to that driver's report, as he 
rounded a bend in the road, he saw the veteran's motorcycle 
coming at him at a high rate of speed eastbound, but in the 
westbound lane.  He pulled over as far as he could, but the 
motorcycle struck the left rear side of his vehicle.  The 
diagram on the police report indicates that the westbound 
pick-up truck was negotiating a curve to the left, and that 
the veteran's eastbound motorcycle, in what, for it, was a 
curve to the right, crossed the center line of the road and 
struck the left rear portion of the truck, went out of 
control, and fell.  According to this police report, the 
veteran was cited for "Exceeding Lawful Speed," "On Wrong 
Side of Road Not Overtaking," and "Operating to Endanger."  

The veteran's recollection, as recorded in the written report 
he provided to the RO in 1995, and at the October 1996 
hearing, was that the other vehicle tried to cut the corner 
as it rounded a bend, and therefore, came into the veteran's 
lane.  The veteran tried to avoid the vehicle by leaning his 
motorcycle over as far as possible, but he was nevertheless 
struck in the leg, arm, and handlebar.  The impact knocked 
him and his vehicle to the ground, resulting in the injuries 
for which he seeks pension benefits.  

At his hearing before the hearing officer at the RO, the 
veteran testified that he was not aware that he had received 
any traffic citations arising from this incident until 
several years later.  After the accident, he said he had lain 
beside the road for about 45 minutes before someone found him 
and called an ambulance.  The other driver, he said, had 
continued on after the accident.  The veteran testified that 
he had been taken to a local hospital, then was transferred 
to Massachusetts General Hospital, in Boston, where he was an 
inpatient for 18 months.  He recalled learning of his 
citations much later, when he was pulled over for a minor 
traffic violation, and then had to go immediately to a police 
station.  The penalty was apparently only a small fine, so, 
in order to put the matter to rest, the veteran simply paid 
it.  Under questioning by his representative at the hearing, 
the veteran testified that he had not been intoxicated on the 
night of the accident.

On the foregoing facts, the RO concluded that, 

the veteran disregarded the probable consequences 
to himself and to others by speeding and crossing 
lanes.  In view of these factors, a citation for 
driving to endanger in addition to other 
violations, and in the absence of contradictory 
evidence and concurrence by the police department, 
it is reasonable to conclude that the accident was 
caused by the veteran's dangerous operation of his 
motorcycle.  

Once the RO had concluded that the injuries which resulted in 
the disabilities for which pension was claimed were the 
result of willful misconduct, the veteran's claim for pension 
benefits was denied.  

In our review of the facts,  the Board finds that there is 
reasonable doubt as to whether the injuries sustained by the 
veteran on July 29, 1984, were the probable consequences of 
willful misconduct in which the veteran may have been 
engaged.  Obviously, driver error occurred, on the part of 
one or both operators involved.  There is no indication in 
the record that the veteran was intoxicated.  The police 
report, upon which the RO primarily relied in reaching its 
conclusion, was based exclusively upon the report of the 
events as described by the driver of the other vehicle 
involved in this accident.  The other driver's account also 
appears to have been the exclusive source of information used 
in citing the veteran for traffic violations leading up to 
the accident.

Without excusing the veteran's possible bad judgment in 
operating his mororcycle at excessive speed, late at night, 
on a curve in the road, it appears that the other driver 
involved in the accident would have had an obvious interest 
in describing the event in a light most favorable to him.  
While it is true that the events could very well have taken 
place as the other driver described, the veteran's version of 
the events is equally plausible, and is not rebutted by any 
other evidence in the police report.  Moreover, the fact that 
the veteran apparently paid a fine for the citations arising 
out of the accident does not, in the Board's view, make the 
veteran's version of events any less plausible.  He testified 
that it seemed a reasonable course of action to take, several 
years after the accident, since, as the veteran explained, it 
was his understanding he could put the matter behind him by 
simply paying a small fine.  

Furthermore, even if the veteran was traveling east in the 
westbound lane at the time of the accident, we note that the 
collision occurred at a bend in a dark, unlit road.  A 
momentary lapse of attention could have as likely resulted in 
the veteran drifting to the left as he negotiated the bend, 
as much as a willful decision on his part to proceed 
eastbound in the westbound lane.  Although the consequences 
of such a lapse of attention have had a significant impact on 
the life of the veteran, those consequences should not color 
the judgment of the behavior that precipitated them.

As discussed above, the record does not show that 
intoxication was a factor in the veteran's actions on the 
night of the accident, as could be contrasted with the 
situation presented to the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in its decision in Forshey v. West, 12 
Vet.App. 71 (1998).  Moreover, as pointed out in that case, 
VA's doctrine of reasonable doubt requires that "the 
preponderance of the evidence must be against the claim for 
benefits to be denied."  Id. at 76.  Here, where the legal 
standard set out in the governing regulation to establish 
willful misconduct would necessitate a finding of 
"deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences," 
we are of the opinion that the evidence is in approximate 
equipoise, militating clearly neither for nor against the 
veteran's claim.

In conclusion, after resolving all reasonable doubt regarding 
the involvement of willful misconduct in the cause of the 
injuries in the veteran's favor, the Board finds that such 
injuries are not shown to be due to the veteran's own willful 
misconduct. 


ORDER

The injuries the veteran sustained in a July 29, 1984, motor 
vehicle accident were not the result of the veteran's own 
willful misconduct and, to this extent, the appeal is 
granted.  




REMAND

Given the Board's decision above, consideration must now be 
given to residuals of the injuries sustained by the veteran 
on July 29, 1984, in regard to his claim for pension 
benefits.  Since, in the first instance, this must be 
accomplished by the RO before the Board may enter its 
decision on that question, it will be necessary to return the 
case to RO. 

In view of the forgoing, this case is Remanded to the RO for 
the following action:

After completing any further development as may 
be deemed necessary based upon the current 
record, the RO should again adjudicate the claim 
for entitlement to pension benefits.  In doing 
so, the RO should consider all diagnosed 
disorders as shown by the evidence of record.  
If the determination of this claim is adverse to 
the veteran, he and his representative should be 
furnished a supplemental statement of the case 
and given an opportunity to respond before the 
case is returned to the Board for further 
review.  

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

